Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00715-CV

                             MRSW MANAGEMENT LLC,
                                    Appellant

                                             v.

                     TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                  Appellee

                    From the 345th District Court, Travis County, Texas
                           Trial Court No. D-1-GN-12-000860
                      Honorable Orlinda L. Naranjo, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      It is ORDERED that appellee recover its costs of appeal from appellant.

      SIGNED May 1, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice